DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 31 is objected to because of the following informalities:  In line 2, the feature, “first power group pulleys” lacks a proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 8, 26, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed 11 August 2022, together with the specification filed 16 September 2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated “that the drawstring is routed at least partially around the plurality of first power group drawstring pulleys at the first frame side, and the drawstring is routed at least partially around the plurality of second power group drawstring pulleys at the second frame side.  The plurality of first and second power group drawstring pulleys are configured to reduce a draw weight of the drawstring”, and this statement indicates that the invention is different from what is defined in the claim(s) because the claim limitations do not require that the drawstring be associated with the pulleys; therefore, the essential function of the invention to reduce draw weight may not be accomplished.  
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 2, the limitation indicating that the axes of the power group drawstring pulleys are separate and parallel with one another contradicts a limitation of Claim 1, from which Claim 8 depends, because Claim 1 requires that the axes be coaxial.  The scope of the Claim is indefinite. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9, from which Claim 16 depends, provides that at least one drawstring pulley is attached to the frame and at least one drawstring pulley is attached to a limb.  The limitation of Claim 16, indicating that the plurality of drawstring pulleys are positioned around a single shaft is incompatible with the Claim 9 limitations.  The scope of the claim is indefinite. 

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 26, line 5, the limitation indicating that the power group drawstring pulleys further include a plurality of pulleys attached to the frame contradicts Claim 1, from which Claim 26 depends, because drawstring pulleys are rotatably coupled to a limb.  The same applies to Claim 27, line 1, where the same limitation appears, and Claim 27 ultimately depends from Claim 1.  The scope of the claims is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, 15, 18, 20, 21, 24-26, and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, U.S. Patent Application No. 2008/0251058, in view of Hofmeister, U.S. Patent No. 3,854,467, and in further view of Kempf et al., U.S. Patent No. 9,513,080.  As to Claim 9,   Colley teaches a projectile launcher (bow) comprising a frame defining a horizontal projectile plane at a top side, in which a projectile axis is positioned, paragraphs 0027 and 0039 and see Figure 2.  Colley teaches a flexible limb (2) including a first end attached to a frame (riser), and a second end, paragraph 0027 and see Figure 1.  Colley teaches a power group at a first frame side including a power group of separately rotatable drawstring pulleys, wherein at least one of the first power group drawstring pulleys may be attached to the frame and at least one of the power group drawstring pulleys may be attached to the flexible limb, see drawing below. Colley does not disclose that the power group may include at least three drawstring pulleys.  Hofmeister teaches a projectile launcher provided with three separately rotatable power group drawstring pulleys attached to the frame and to the flexible limbs (31, 18, and 28), Col. 2, ln. 68 – Col. 3, ln. 9.  The power group drawstring pulleys may be arranged in the same manner on a first frame side to provide a power group, with at least one pulley attached to the frame and at least one pulley attached to the limb, see Figure 1.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley with at least three separately rotatable first power group drawstring pulleys arranged as claimed and as taught by Hofmeister, to provide Colley with at least three separately rotatable power group drawstring pulleys at least one being on the frame and at least one being on the limb, to yield the predictable result of facilitating a configuration of the drawstring with further increased mechanical advantage  Colley is silent as to a guide pulley.  Kempf teaches a projectile launcher (1) comprising power group drawstring pulleys (20, 22, 38, 40), Col. 3, ln. 11-15 and 46-47 and see Figure 1.  Kempf teaches that a guide pulley (32, 34) may be coupled to a frame (12) and positioned downrange from the power group drawstring pulleys along a projectile axis, Col. 3, ln. 29-31 and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with a guide pulley downrange of drawstring pulleys, as taught by Kempf, to provide Colley, as modified, with a known substitute drawstring routing configuration.

    PNG
    media_image1.png
    868
    776
    media_image1.png
    Greyscale

As to Claim 10, Colley teaches that a drawstring may have first and second drawstring ends, paragraph 0034.  The drawstring (11) may travel across the projectile axis, in generally perpendicular orientation, between first and second ends, noting that the drawstring progresses around each limb mounted pulley, paragraph 0034 and see Figure 1.   Colley teaches that the drawstring may be movable within a projectile plane (center plane) during firing and arming, paragraph 0034 and see Figures 1 and 2.  Colley does not indicate that the drawstring traverse of the projectile axis is at least partially perpendicular.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the drawstring traverse in at least partially perpendicular orientation, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, supra.  Hofmeister is applied as to Claim 9, with the same obviousness rationale being found applicable.  As to Claim 13, Colley teaches that the projectile launcher may be a crossbow having a frame including a stock positioned at the rear of the frame, paragraph 0015 and see Figure 2.  As to Claim 15, Colley teaches that a power group drawstring pulley (14), which is attached to a limb, may comprise a groove configured to receive the drawstring therein, paragraph 0034.  Colley teaches that the drawstring runs around the perimeter of a power group drawstring pulley (6) which is attached to the frame, paragraph 0034 and see Figure 1, suggesting that the power group drawstring pulley (6) may also be provided with a groove configured to receive the drawstring.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with a grooved frame mounted power group drawstring pulley, as suggested.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, in view of Hofmeister and Kempf, as applied in Claim 9, and in further view of Wu et al., U.S. Patent No. 9,255,756.  Colley, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 17, Colley teaches a second power group at a second side of the frame, see drawing above. Colley, as modified by Hofmeister, is applied as in Claim 9, with regard to a power group including at least three second power group drawstring pulleys, with the same rationale being found applicable.  Colley, as modified, is silent as to a second power group including at least three coaxial second power group drawstring pulleys.  Wu teaches a projectile launcher comprising a plurality of pulleys including pulleys attached to a frame and pulleys attached to a flexible limb with frame and limb pulleys on first and second sides of the projectile launcher, wherein each plurality of pulleys may be arranged around a single shaft in coaxial relation with one another, see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Colley, as modified, with first and second power groups of pulleys attached to the frame and to the limbs all arranged in coaxial relation to one another, as taught by Wu to provide Colley, as modified, with a known substitute arrangement of power group pulleys.  Colley, as modified, discloses the claimed invention except for providing plural grooves and a spacer therebetween, as an integral construct instead of plural pulleys, separated from one another via a spacer.  It would have been obvious to one having ordinary skill in the art at the effective filing date to provide separate coaxial pulleys and separating spacer, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, supra.  
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colley, in view of Wu, and in further view of Kempf.  As to Claim 33, Colley teaches a projectile launcher (bow) comprising a frame defining a horizontal projectile plane at a top side, in which a projectile axis is positioned, paragraphs 0027 and 0039 and see Figure 2.  Colley teaches a flexible limb (2) including a first end attached to a frame (riser), and a second end, paragraph 0027 and see Figure 1.  Colley teaches that the limbs are in an unloaded position when the projectile launcher is undrawn, noting complete reduction of tension, and in a loaded position when the projectile launcher is drawn, noting peak load, paragraph 0019.  Colley teaches a power group comprising a plurality of pulleys, including a limb pulley (14) rotatably coupled to the flexible limb and a frame pulley (6) rotatably coupled to the frame, paragraph 0034 and see Figure 1.  Colley is silent as to the limb and frame pulleys being a plurality of coaxial pulleys.  Wu is applied as in Claim 17 with regard to a plurality of limb and frame pulleys coaxially arranged, with the same obviousness rationale being found applicable.  Kempf is applied as in Claim 9, with the same obviousness rationale being found applicable.  As to Claim 34,  the examiner finds that the projectile launcher of prior art, according to Colley, as modified, possesses the structural features of the inventive projectile launcher and as such is capable of performing in the same manner, namely to reduce the draw weight of a drawstring. “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.  
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pulleys coaxially arranged in a power group associated with a flexible limb and including at least three coaxial, separately rotatable power group drawstring pulleys rotatably coupled to the flexible limb) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With particular regard to Claim 9, the examiner maintains the position that the features named above must be present together, in order to patentably distinguish the inventive projectile launcher from a projectile launcher of prior art.
Allowable Subject Matter
Claims 7 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        19 August 2022